NUMBER
13-01-00644-CR
 
                             COURT
OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                      CORPUS CHRISTI B
EDINBURG
 
 
ROBERT JOSEPH CALDWELL,                                              Appellant,
 
                                                   v.
 
THE STATE OF TEXAS,                                                       Appellee.
 
 
      On
appeal from the 36th District Court of Aransas County, Texas.
 
 
                          MEMORANDUM
OPINION
 
                  Before
Justices Dorsey, Hinojosa, and Rodriguez
                                 Opinion by
Justice Hinojosa
 




Without a plea
agreement, appellant, Robert Joseph Caldwell, pleaded guilty to the offense of
injury to a child,[1]
a state jail felony.  The trial court
found him guilty and assessed his punishment at two years confinement in a
state jail, a fine of $500.00, and restitution in the amount of $602.00.  Thereafter, the court suspended the order of
confinement, placed appellant on community supervision for a term of five
years, and ordered that he be placed in a substance abuse felony punishment treatment
facility.  Appellant timely filed a pro
se notice of appeal, and the trial court appointed counsel to represent him
on appeal.
As this is a memorandum
opinion not designated for publication and the parties are familiar with the
facts, we will not recite them here.  See
Tex. R. App. P. 47.1.
                                              A.  Appellant=s Appeal
Appellant's counsel has
filed a brief in which she has concluded that this appeal is wholly frivolous
and without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), as it
presents a professional evaluation of why there are no arguable grounds for
advancing an appeal.  See Stafford v.
State,
813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (citing High v. State,
573 S.W.2d 807, 812 (Tex. Crim. App. 1978)).  Appellant=s counsel certified in
the brief that she has informed appellant of his right to review the appellate
record and to file a pro se brief. 
No such brief has been filed.
Upon receiving
a Afrivolous
appeal@ brief,
appellate courts must conduct Aa full
examination of all the proceeding[s] to decide whether the case is wholly
frivolous.@  Penson v. Ohio, 488
U.S. 75, 80 (1988).  We have
carefully reviewed the appellate record and counsel=s brief, find
nothing in the record that might arguably support the appeal, and agree with
appellant=s counsel that
the appeal is wholly frivolous and without merit.  See Stafford, 813
S.W.2d at 511.
The judgment of
the trial court is affirmed.




                                     B.  Counsel=s Motion to
Withdraw
In accordance
with Anders, appellant=s attorney has
asked permission to withdraw as counsel for appellant.  See Anders, 386 U.S. at 744.  We grant the attorney=s motion to
withdraw.  We order appellant=s attorney to
notify appellant of the disposition of this appeal and of the availability of
discretionary review.  See
Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
 
FEDERICO G. HINOJOSA
Justice
 
 
Do not publish. 
Tex. R. App. P. 47.3.
 
Opinion delivered and filed this the
13th day of
June, 2002.
 




[1]
Tex.
Pen. Code Ann. ' 22.04 (Vernon Supp. 2002).